Citation Nr: 1212372	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  11-08 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran had active service between February 1951 and February 1954.  The Veteran died in June 2009, and the appellant is his surviving spouse. This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Appeal was certified to the Board by the VA Pension Management Center in Milwaukee, Wisconsin.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  A June 2009 certificate of death indicates that the Veteran died in June 2009 2004, at the age of 80.  The certificate of death lists the immediate cause of death as complications of chronic obstructive pulmonary disease (COPD).  

2.  At the time of the Veteran's death, service connection was in effect for residuals of a left leg missile wound, evaluated as 10 percent disabling; burn scars, arms, left hand, face, left chest, upper anterior and posterior, upper half left chest and back, evaluated as 10 percent disabling; residuals of a left foot missile wound, evaluated as 10 percent disabling; and scars, donor site, skin graft, lateral side left thigh, left elbow, and right leg, evaluated as noncompensable.  

3.  The cause of the Veteran's death was not related to his active military service or to a service-connected disability.



CONCLUSION OF LAW

A disability incurred in or aggravated by the Veteran's military service did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided the appellant with adequate notice in a letter mailed in August 2009.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

VA has a duty to assist claimants in the development of their claims.  This duty includes assisting in the procurement of service and other pertinent treatment records and obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and all identified available private treatment records are associated with the claims file.  In August 2009, the RO entered a Personnel Information Exchange Request (PIES) request for records of exposure in service to asbestos or jobs the Veteran performed.  The response from December 2009 indicates that all available records had been mailed.  Included in an envelope dated in December 2009 are the Veteran's service personnel records.  From this response the Board concludes that all available relevant service records are associated with the claims file.  

In September 2009, the appellant submitted authorizations to release information of the Veteran's treatment records from "B.B.," D.O.; "G.L.," D.O.; and "R.S.," M.D.  Treatment records from Dr. "E.L." (the correct initials of G.L., D.O.) and from Dr. R.S. were obtained and associated with the claims file.  

In March 2011, the RO sent a letter to the appellant informing her that VA had requested evidence from Dr. B.B. but had not yet received a response.  The letter informed her that VA was making a second attempt to obtain the evidence but that the appellant should contact Dr. B.B. and ask that the records be sent to VA or obtain the records herself and send them to VA.  In the February 2011 statement of the case, the RO informed the appellant that follow-up letters were sent to Dr. B.B. and indicated that the evidence of record did not include any records of treatment by Dr. B.B. 

In May 2011, VA received authorizations to release information of the Veteran's treatment records from "J.J., D.O.; Dr. K.M., "G.K."; and B.I., M.D.  The RO made two attempts to obtain records from these providers.  The request for records from 

Dr. "B.I." was returned for insufficient address.  In an October 2011 supplemental statement of the case, the RO informed the appellant that it had requested evidence from Drs. K.M, B.I., J.J., and G.K. but the records had not been received.  In April 2011 the Veterans representative submitted records of treatment by "S.M.," F.N.P. and Dr. "S." for the period from June 2001 through April 2009.

Associated with the Virtual VA file are treatment records from Dr. S. received in July 2011, dated from November 2007 to January 2009.  The RO indicated in an October 2010 supplemental statement of the case that the evidence of record included treatment reports from Dr. S.  The October 2011 supplemental statement of the case informed the appellant of the status of the records that she had requested assistance in obtaining.  In February 2012, the Board sent a letter to the appellant providing her with information as to sending evidence to the Board.  The Board thus finds that VA's duty to assist with regard to those treatment records has been met. 

VA has a duty to assist a claimant in obtaining a medical opinion whenever such opinion is "necessary to substantiate the claimant's claim."  38 U.S.C.A. § 5103A(a)(1); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed Cir. 2008).  In this regard, a medical opinion has not been obtained.  Nevertheless, none is required, as "no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  In this case, there is no evidence or contention that COPD manifested until many years after service, there is no evidence or contention that any disorder other than COPD caused the Veteran's death.  Moreover, the appellant's only contention is that the Veteran's fatal disease process of COPD was the result of exposure to asbestos during service.  As there is no competent evidence of exposure to asbestos in service, and no competent evidence that the Veteran's fatal disease process of COPD was due to asbestos exposure, there is "no reasonable possibility" that obtaining a medical opinion "would aid in 

substantiating the claim."  Id.  Accordingly, VA has no duty to provide such assistance in this case.  

Neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

A certificate of death documents that the Veteran died in June 2009, at the age of 80.  The immediate cause of death is listed as complications of COPD, with the approximate interval between onset and death of "months."  There is no other cause of death listed.  There is no evidence that the Veteran died of any cause other than COPD.  

In her July 2009 claim, the appellant stated that the Veteran was not a smoker and did not work around dangerous chemicals.  She explained the basis for her claim as follows:  

I believe that during the time [the Veteran] was in the military on the boat ride across the ocean to fight in the Korea War from 6 April 1953 to 27 July 1953, he may have been exposed to the asbestos fibers that were used 

in insulation of the ships, and lining almost every part of the ships.  It is my belief that at the very least [the Veteran's] COPD has been aggravated beyond the point of normal progression due to his exposure to the asbestosis (sic) fibers.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2011).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(b), (c).

Service records document that the Veteran's active service was in the U.S. Marine Corps.  During his lifetime, service connection was established for residuals of a 

left leg missile wound, evaluated as 10 percent disabling; burn scars, arms, left hand, face, left chest, upper anterior and posterior, upper half left chest and back, evaluated as 10 percent disabling; residuals of a left foot missile wound, evaluated as 10 percent disabling; and scars, donor site, skin graft, lateral side left thigh, left elbow, and right leg, evaluated as noncompensable.  

Service personnel records and service treatment records document that the Veteran served in Korea and was wounded in action in May 1953.  Service treatment records are negative for treatment or complaints of a respiratory or lung disorder during service.  The February 1954 service separation examination reported a normal clinical evaluation of his lungs and chest.  There is no evidence that he was exposed to asbestos during his military service or that he had an occupational specialty during service that would have exposed him to asbestos.  

The appellant does not contend that the Veteran's military occupational specialty was one that involved exposure to asbestos.  Rather she contends that his presence on a ship transporting him to Korea resulted in the exposure.  The contention is entirely speculative; the appellant does not report that she has any knowledge that asbestos was actually on the ship transporting the Veteran to Korea or that the Veteran was exposed to asbestos if it was.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (finding that evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (finding that medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship); see also 38 C.F.R. § 3.159 (lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson).  The appellant's 

statements are therefore not competent evidence sufficient to establish exposure to asbestos during service.  

December 2003 records of treatment by Dr. R.S. include a computerized tomography (CT) study of the Veteran's abdomen that revealed pleural thickening and changes suggestive of old exposure to asbestos.  Dr. R.S. stated that the Veteran was "a nonsmoker but did work around asbestos for quite some time off and on."  September 2004 and June 2005 treatment notes from Dr. R.S. document a history that the Veteran "used to work cutting asbestos for different companies."  A CT study dated in June 2005 found multiple pleural plaques consistent with asbestos related disease.

Accordingly, service connection for the cause of the Veteran's death is not warranted.  Service treatment records are negative for treatment or complaints of a respiratory or lung disorder during service.  The February 1954 service separation examination reported a normal clinical evaluation of his lungs and chest.  The medical evidence demonstrates that the onset of COPD was many decades after separation from active military service.  Although the medical evidence shows that the Veteran had an asbestos related disease, the competent evidence of record shows that the Veteran was exposed to asbestos after service discharge.  There is no competent evidence that the Veteran was exposed to asbestos during his military service.  Moreover, there is no evidence that Veteran's fatal disease process was due to or aggravated by a service-connected disorder.  See38 C.F.R. § 3.310 (2011).

Accordingly, as there is no competent evidence of record linking the Veteran's fatal disease process to his active military service or to any of his service-connected disabilities, service connection for the cause of the Veteran's death is not warranted. In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


